DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 20 September 2022 has been entered.  Claims 1, 14 and 19 have been amended.  Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barneveld, Robert J., Sjoerd EATM van der Zee, and Jannes Stolte. "Quantifying the dynamics of microtopography during a snowmelt event." Earth Surface Processes and Landforms 44.13 (2019): 2544-2556, hereinafter, “Barneveld”, in view of Zhou, Xiran, Wenwen Li, and Samantha T. Arundel. "A spatio-contextual probabilistic model for extracting linear features in hilly terrains from high-resolution DEM data." International Journal of Geographical Information Science 33.4 (2019): 666-686, hereinafter, “Zhou”, and further in view of Bracken, Ashley, et al. "Detecting soil erosion in semi-arid Mediterranean environments using simulated EnMAP data." Geoderma 340 (2019): 164-174, hereinafter, “Bracken”.

As per claim 1, Barneveld discloses a method for detecting terrain variations within a field, the method comprising:
receiving, with a computing system, one or more images depicting an imaged portion of an agricultural field, the imaged portion of the agricultural field being at least partially represented by a plurality of pixels within the one or more images (Barneveld, Abstract, the use of a terrestrial laser scanner (TLS) is assessed for its ability to quantify small changes in the soil surface at high spatial resolutions … A new algorithm for soil surface roughness is introduced to make optimal use of the raw point cloud … small changes in surface elevation and roughness can be detected; Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... this yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m; Barneveld, page 2546, Point cloud registration and error analysis, The raw point clouds were registered with Leica Cyclone; Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these ... Filtering was undertaken by means of a raster grid); 
classifying, with the computing system, a first portion of the plurality of pixels that are associated with soil within the imaged portion of the agricultural field as soil pixels, and a second portion of the plurality of pixels that are associated with residue within the imaged portion of the agricultural field as residue pixels, each soil pixel being associated with a respective pixel height (Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... this yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m; Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these ... Filtering was undertaken by means of a raster grid); 
identifying, with the computing system, each soil pixel having a pixel height that exceeds a height threshold as a ridge pixel (Barneveld, page 2549, Surface roughness development, The DEM was used to calculate the dimensionless ridge–furrow index, IRF, a topological indicator that compares the elevation values within a moving window to the value of the central cell. In this study, the index is used to describe a location’s position in the ridge–furrow system typical for mouldboard ploughing. IRF is calculated as IRF = nhigher / nlower where nhigher is the number of cells with higher elevation values and nlower is the number of lower values within the window ... the size of the moving window was set at 0.30 m. In this way, grid cells on the ridges obtain values close to one, while those at the bottom of the furrows obtain values close to zero); 
identifying, with the computing system, each soil pixel having a pixel height that is less than a depth threshold as a valley pixel (Barneveld, page 2549, Surface roughness development, The DEM was used to calculate the dimensionless ridge–furrow index, IRF, a topological indicator that compares the elevation values within a moving window to the value of the central cell. In this study, the index is used to describe a location’s position in the ridge–furrow system typical for mouldboard ploughing. IRF is calculated as IRF = nhigher / nlower where nhigher is the number of cells with higher elevation values and nlower is the number of lower values within the window ... the size of the moving window was set at 0.30 m. In this way, grid cells on the ridges obtain values close to one, while those at the bottom of the furrows obtain values close to zero); 
determining, with the computing system, whether a ridge is present within the imaged portion of the agricultural field based at least in part on the ridge pixels (Barneveld, page 2549, Surface roughness development, The DEM was used to calculate the dimensionless ridge–furrow index, IRF, a topological indicator that compares the elevation values within a moving window to the value of the central cell. In this study, the index is used to describe a location’s position in the ridge–furrow system typical for mouldboard ploughing. IRF is calculated as IRF = nhigher / nlower where nhigher is the number of cells with higher elevation values and nlower is the number of lower values within the window ... the size of the moving window was set at 0.30 m. In this way, grid cells on the ridges obtain values close to one, while those at the bottom of the furrows obtain values close to zero; Barneveld, page 2549, Surface roughness development, The ridge–furrow index is expanded to include a categorical aspect index. The ridge–furrow index (IRF) differentiates between north- and south-facing slopes in combination with the position either on the plough ridge or in the furrow ... It is determined by classifying the terrain model into four classes: north or south facing and on the ridge or in the furrow ... Locations with IRF values below 0.5 were classified as furrows, and higher than 0.5 as ridges); and 
determining, with the computing system, whether a valley is present within the imaged portion of the agricultural field based at least in part on the valley pixels (Barneveld, page 2549, Surface roughness development, The DEM was used to calculate the dimensionless ridge–furrow index, IRF, a topological indicator that compares the elevation values within a moving window to the value of the central cell. In this study, the index is used to describe a location’s position in the ridge–furrow system typical for mouldboard ploughing. IRF is calculated as IRF = nhigher / nlower where nhigher is the number of cells with higher elevation values and nlower is the number of lower values within the window ... the size of the moving window was set at 0.30 m. In this way, grid cells on the ridges obtain values close to one, while those at the bottom of the furrows obtain values close to zero; Barneveld, page 2549, Surface roughness development, The ridge–furrow index is expanded to include a categorical aspect index. The ridge–furrow index (IRF) differentiates between north- and south-facing slopes in combination with the position either on the plough ridge or in the furrow ... It is determined by classifying the terrain model into four classes: north or south facing and on the ridge or in the furrow ... Locations with IRF values below 0.5 were classified as furrows, and higher than 0.5 as ridges).
Barneveld does not explicitly disclose the following limitations as further recited however Zhou discloses 
identifying, with the computing system, a candidate ridge pixel (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, an edge pixel (say p0) should possess the properties that (1) the direction of slope, namely aspect, of p0 and its neighboring pixels falling along the run of the line feature should be similar; whereas (2) the aspect of p0 and its neighboring pixels along the direction perpendicular to the run of the linear feature should be different (Figure 2) ... using only the immediate neighbors (namely p1) of pixel p0 may result in problems often encountered in pixel-based analysis, in that the result will be highly affected by the accuracy of the pixels neighbors ... use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered);
identifying, with the computing system, a candidate valley pixel (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, an edge pixel (say p0) should possess the properties that (1) the direction of slope, namely aspect, of p0 and its neighboring pixels falling along the run of the line feature should be similar; whereas (2) the aspect of p0 and its neighboring pixels along the direction perpendicular to the run of the linear feature should be different (Figure 2) ... using only the immediate neighbors (namely p1) of pixel p0 may result in problems often encountered in pixel-based analysis, in that the result will be highly affected by the accuracy of the pixels neighbors ... use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered);
determining, with the computing system, whether a ridge is present within the imaged portion of the agricultural field based at least in part on the candidate ridge pixels (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features; Zhou, page 671-672, 3.3. Developing a probabilistic visual descriptor for quantifying edge pixels, Two threshold values are set for the conditional functions aspectVariation() and elevatioVariation(). Equation (9) expresses how aspect (Ap) variation is identified mathematically. When the maximal aspect difference between a center pixel and any of its neighbor pixels is higher than the threshold θ1, there are observable aspect changes, thus aspectVariation() is True. Otherwise, aspectVariation() is False. Similarly, if the maximal elevation difference between a center pixel and its neighbor pixels is higher than the threshold θ2, there are observable elevation changes, thus elevationVariation() is True. Otherwise, elevationVariation() is False ... As θ1 increases, the stricter we are in determining whether there is an aspect difference, resulting in higher precision. However, because fewer candidate pixels will be considered, the recall rate – the percentage of true ridge/valley pixels that can be extracted – decreases ... For θ2, we use the common standard of 6% slope to separate non-flat terrain from flat terrain. When both conditions (θ1 and θ2) are satisfied (=True), g equals 1. A higher g value indicates a greater likelihood that a pixel is a ridge or valley because these areas are where elevation change occurs and the direction of slope (aspect) turns);
determining, with the computing system, whether a valley is present within the imaged portion of the agricultural field based at least in part on the candidate valley pixels (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features; Zhou, page 671-672, 3.3. Developing a probabilistic visual descriptor for quantifying edge pixels, Two threshold values are set for the conditional functions aspectVariation() and elevatioVariation(). Equation (9) expresses how aspect (Ap) variation is identified mathematically. When the maximal aspect difference between a center pixel and any of its neighbor pixels is higher than the threshold θ1, there are observable aspect changes, thus aspectVariation() is True. Otherwise, aspectVariation() is False. Similarly, if the maximal elevation difference between a center pixel and its neighbor pixels is higher than the threshold θ2, there are observable elevation changes, thus elevationVariation() is True. Otherwise, elevationVariation() is False ... As θ1 increases, the stricter we are in determining whether there is an aspect difference, resulting in higher precision. However, because fewer candidate pixels will be considered, the recall rate – the percentage of true ridge/valley pixels that can be extracted – decreases ... For θ2, we use the common standard of 6% slope to separate non-flat terrain from flat terrain. When both conditions (θ1 and θ2) are satisfied (=True), g equals 1. A higher g value indicates a greater likelihood that a pixel is a ridge or valley because these areas are where elevation change occurs and the direction of slope (aspect) turns).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Barneveld to include the selection of candidate pixels as taught by Zhou in order to use multiple neighborhood analysis to address data uncertainty in terrain surface modeling (Zhou, Abstract).
Barneveld and Zhou further disclose (Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these), but do not explicitly disclose the following limitation as further recited however Bracken discloses
masking the second portion of the plurality of pixels (Bracken, pages 166-167, 2. Methods, The study site contains agricultural land use, primarily rain-fed crop cultivation, vineyards and olive groves ... using the Leica ALS50 (II) airborne laser scanner. Multi-return height and intensity signals were collected ... The field surveys were conducted between August 8th and August 11th, 2011. Data collected in the field included spectral ground measurements, soil and vegetation sampling, estimation of vegetation-residue coverage and in-situ evaluation of soil conditions and horizons ... A vegetation cover mask was generated from the simulated EnMAP data using fraction maps produced using MESMA. This mask excluded areas with vegetation cover from further investigation. MESMA was then applied for a second time to the masked image to generate soil-erosion and accumulation fraction maps).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Barneveld and Zhou to mask the vegetation pixels as taught by Bracken as an alternative means to remove the vegetation pixels from consideration while determining variations in terrain (Bracken, pages 166-167, 2. Methods). 

As per claim 2, Barneveld, Zhou and Bracken disclose the method of claim 1, wherein the one or more images comprise a depth image of the imaged portion of the agricultural field, each of the plurality of pixels within the depth image being associated with a respective pixel height (Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... this yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m; Barneveld, page 2546, Point cloud registration and error analysis, The raw point clouds were registered with Leica Cyclone; Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these ... Filtering was undertaken by means of a raster grid).

As per claim 3, Barneveld, Zhou and Bracken disclose the method of claim 2, further comprising generating, with the computing system, a slope-corrected depth image in which the depth image is corrected based on an estimated slope of the imaged portion of the agricultural field, the pixel height of each of the plurality of pixels deriving from the slope-corrected depth image (Barneveld, page 2549, Surface roughness development, The changes in roughness over time (ΔRR) were compared to local slope values, an index that describes the relative position in the plough ridge–furrow system, and an aspect indicator. Local slope values S (mm-1) were calculated as follows: [Equation 6] where the slope in the x-direction Sx is given by [Equation 7] where zi the elevation in neighbouring cell i, N z is the average elevation in a 3 x 3 cell window and dxi is the horizontal distance from the centre of the window to the centre of the ith cell. Sy is calculated in a similar way).

As per claim 4, Barneveld, Zhou and Bracken disclose the method of claim 2, further comprising:
determining, with the computing system, a reference height based on at least a portion of the respective pixel heights of the plurality of pixels within the depth image (Barneveld, page 2548, Surface roughness development, A much-used roughness parameter – RR  – is defined as a comparison of the elevation value in a central cell with the values in the eight neighbouring cells. This method is sensitive to the resolution at which the calculations are done and can be expected to correlate strongly with the local slope ... The roughness calculations in this study were therefore based on the vertical distance of the individual points of the filtered point cloud to a fitted reference plane); and 
defining, with the computing system, the height threshold and the depth threshold based at least in part on the reference height (Barneveld, page 2548, Surface roughness development, A much-used roughness parameter – RR  – is defined as a comparison of the elevation value in a central cell with the values in the eight neighbouring cells. This method is sensitive to the resolution at which the calculations are done and can be expected to correlate strongly with the local slope ... The roughness calculations in this study were therefore based on the vertical distance of the individual points of the filtered point cloud to a fitted reference plane).

As per claim 5, Barneveld, Zhou and Bracken disclose the method of claim 4, wherein determining the reference height comprises: 
calculating an average height of the soil based at least in part on the pixel heights of the soil pixels (Barneveld, page 2548, Surface roughness development, In order to minimize the scale dependency of the calculation, three methods to define a reference plane were tested for their scale dependency. All three use the point cloud and are based on the standard deviation of residual topography, where the average distance from the points to a reference level is a measure for roughness ... First, a maximum scale is chosen and used as the cell size for the calculations ... The average distance of the individual points within a grid cell to a reference plane is defined to be a measure for the local soil roughness. In the first method, the reference plane is defined as a horizontal plane with the same elevation as the geometric centroid of the points contained by the grid cell (Figure 4a)); and 
calculating the reference height based at least in part on the average height of the soil (Barneveld, page 2548, Surface roughness development, In order to minimize the scale dependency of the calculation, three methods to define a reference plane were tested for their scale dependency. All three use the point cloud and are based on the standard deviation of residual topography, where the average distance from the points to a reference level is a measure for roughness ... First, a maximum scale is chosen and used as the cell size for the calculations ... The average distance of the individual points within a grid cell to a reference plane is defined to be a measure for the local soil roughness. In the first method, the reference plane is defined as a horizontal plane with the same elevation as the geometric centroid of the points contained by the grid cell (Figure 4a)).

As per claim 6, Barneveld, Zhou and Bracken disclose the method of claim 4, wherein determining the reference height comprises calculating the reference height based at least in part on a height associated with a predetermined percentile of the pixel heights of the soil pixels (Zhou, page 670, Figure 2. Illustration of multiple neighbors of p0 at different distances. p0 in the example is a ridge pixel, and pi; . . . ; p4; p-1; . . . ; p-4 are downhill pixels within a certain distance from p0; Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered).

As per claim 7, Barneveld, Zhou and Bracken disclose the method of claim 4, wherein defining the height threshold comprises setting the height threshold as a summation of the reference height and a predetermined height value, and wherein defining the depth threshold comprises setting the pixel depth threshold as a differential between the reference height and a predetermined depth value (Barneveld, pages 2546-2547, Point cloud registration and error analysis; Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these ... Filtering was undertaken by means of a raster grid … Iteration stops when the difference between the current and the new estimated average surface elevation is below a certain threshold).

As per claim 8, Barneveld, Zhou and Bracken disclose the method of claim 2, wherein determining whether a ridge is present within the imaged portion of the agricultural field comprises:
determining a ridge volume associated with the candidate ridge pixels (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered); 
comparing the ridge volume to a predetermined ridge volume threshold (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered); and 
determining that a ridge is present within the imaged portion of the agricultural field when the ridge volume associated with the candidate ridge pixels exceeds the predetermined ridge volume threshold (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, an edge pixel (say p0) should possess the properties that (1) the direction of slope, namely aspect, of p0 and its neighboring pixels falling along the run of the line feature should be similar; whereas (2) the aspect of p0 and its neighboring pixels along the direction perpendicular to the run of the linear feature should be different (Figure 2) ... using only the immediate neighbors (namely p1) of pixel p0 may result in problems often encountered in pixel-based analysis, in that the result will be highly affected by the accuracy of the pixels neighbors ... use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered; Zhou, page 671-672, 3.3. Developing a probabilistic visual descriptor for quantifying edge pixels, Two threshold values are set for the conditional functions aspectVariation() and elevatioVariation(). Equation (9) expresses how aspect (Ap) variation is identified mathematically. When the maximal aspect difference between a center pixel and any of its neighbor pixels is higher than the threshold θ1, there are observable aspect changes, thus aspectVariation() is True. Otherwise, aspectVariation() is False. Similarly, if the maximal elevation difference between a center pixel and its neighbor pixels is higher than the threshold θ2, there are observable elevation changes, thus elevationVariation() is True. Otherwise, elevationVariation() is False ... For θ2, we use the common standard of 6% slope to separate non-flat terrain from flat terrain. When both conditions (θ1 and θ2) are satisfied (=True), g equals 1. A higher g value indicates a greater likelihood that a pixel is a ridge or valley because these areas are where elevation change occurs and the direction of slope (aspect) turns).

As per clam 9, Barneveld, Zhou and Bracken disclose the method of claim 8, further comprising, when it is determined that a ridge is present within the imaged portion of the agricultural field, displacing a target image from the depth image to determine a ridge orientation (Barneveld, page 2549, Surface roughness development, the ridge–furrow index is expanded to include a categorical aspect index. The ridge–furrow index (IRF) differentiates between north- and south-facing slopes in combination with
the position either on the plough ridge or in the furrow ... It is determined by classifying the terrain model into four classes: north or south facing and on the ridge or in the furrow ... Locations with IRF values below 0.5 were classified as furrows, and higher than 0.5 as ridges).

As per claim 10, Barneveld, Zhou and Bracken disclose the method of claim 2, wherein determining whether a valley is present within the imaged portion of the agricultural field comprises:
determining a valley volume associated with the candidate valley pixels (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered); 
comparing the valley volume to a predetermined valley volume threshold (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered); and 
determining that a valley is present within the imaged portion of the agricultural field when the valley volume associated with the candidate valley pixels exceeds the predetermined valley volume threshold (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, an edge pixel (say p0) should possess the properties that (1) the direction of slope, namely aspect, of p0 and its neighboring pixels falling along the run of the line feature should be similar; whereas (2) the aspect of p0 and its neighboring pixels along the direction perpendicular to the run of the linear feature should be different (Figure 2) ... using only the immediate neighbors (namely p1) of pixel p0 may result in problems often encountered in pixel-based analysis, in that the result will be highly affected by the accuracy of the pixels neighbors ... use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered; Zhou, page 671-672, 3.3. Developing a probabilistic visual descriptor for quantifying edge pixels, Two threshold values are set for the conditional functions aspectVariation() and elevatioVariation(). Equation (9) expresses how aspect (Ap) variation is identified mathematically. When the maximal aspect difference between a center pixel and any of its neighbor pixels is higher than the threshold θ1, there are observable aspect changes, thus aspectVariation() is True. Otherwise, aspectVariation() is False. Similarly, if the maximal elevation difference between a center pixel and its neighbor pixels is higher than the threshold θ2, there are observable elevation changes, thus elevationVariation() is True. Otherwise, elevationVariation() is False ... For θ2, we use the common standard of 6% slope to separate non-flat terrain from flat terrain. When both conditions (θ1 and θ2) are satisfied (=True), g equals 1. A higher g value indicates a greater likelihood that a pixel is a ridge or valley because these areas are where elevation change occurs and the direction of slope (aspect) turns).

As per claim 11, Barneveld, Zhou and Bracken disclose the method of claim 10, further comprising, when it is determined that a valley is present within the imaged portion of the agricultural field, calculating one or more convolutions of the depth image to form a base image (Barneveld, page 2549, Surface roughness development, the ridge–furrow index is expanded to include a categorical aspect index. The ridge–furrow index (IRF) differentiates between north- and south-facing slopes in combination with
the position either on the plough ridge or in the furrow ... It is determined by classifying the terrain model into four classes: north or south facing and on the ridge or in the furrow ... Locations with IRF values below 0.5 were classified as furrows, and higher than 0.5 as ridges); and 
displacing a copy image of the one or more convolutions of the depth image from the base image to determine a valley orientation (Zhou, page 671-672, 3.3. Developing a probabilistic visual descriptor for quantifying edge pixels, Two threshold values are set for the conditional functions aspectVariation() and elevatioVariation() … When the maximal aspect difference between a center pixel and any of its neighbor pixels is higher than the threshold θ1, there are observable aspect changes, thus aspectVariation() is True. Otherwise, aspectVariation() is False … When both conditions (θ1 and θ2) are satisfied (=True), g equals 1. A higher g value indicates a greater likelihood that a pixel is a ridge or valley because these areas are where elevation change occurs and the direction of slope (aspect) turns).

As per claim 14, Barneveld discloses a system for detecting terrain variations within a field, the system comprising:
an imaging device configured to capture one or more images depicting an imaged portion of an agricultural field, the imaged portion of the agricultural field being at least partially represented by a plurality of pixels within the one or more images (Barneveld, Abstract, the use of a terrestrial laser scanner (TLS) is assessed for its ability to quantify small changes in the soil surface at high spatial resolutions … A new algorithm for soil surface roughness is introduced to make optimal use of the raw point cloud … small changes in surface elevation and roughness can be detected; Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... this yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m; Barneveld, page 2546, Point cloud registration and error analysis, The raw point clouds were registered with Leica Cyclone; Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these ... Filtering was undertaken by means of a raster grid); and 
a computing system communicatively coupled to the imaging device, the computing system including a processor and associated memory, the memory storing instructions that, when implemented by the processor, configure the computing system to: 
receive the one or more images from the imaging devices (Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... this yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m); 
classify a first portion of the plurality of pixels that are associated with soil within the imaged portion of the agricultural field as soil pixels, and a second portion of the plurality of pixels that are associated with residue within the images portion of the agricultural field as residue pixels, each soil pixel being associated with a respective pixel height (Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... this yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m; Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these ... Filtering was undertaken by means of a raster grid); 
identify each soil pixel having a pixel height that exceeds a pixel height threshold as a ridge pixel (Barneveld, page 2549, Surface roughness development, The DEM was used to calculate the dimensionless ridge–furrow index, IRF, a topological indicator that compares the elevation values within a moving window to the value of the central cell. In this study, the index is used to describe a location’s position in the ridge–furrow system typical for mouldboard ploughing. IRF is calculated as IRF = nhigher / nlower where nhigher is the number of cells with higher elevation values and nlower is the number of lower values within the window ... the size of the moving window was set at 0.30 m. In this way, grid cells on the ridges obtain values close to one, while those at the bottom of the furrows obtain values close to zero); and 
determine whether a ridge is present within the imaged portion of the agricultural field based at least in part on the ridge pixels (Barneveld, page 2549, Surface roughness development, The DEM was used to calculate the dimensionless ridge–furrow index, IRF, a topological indicator that compares the elevation values within a moving window to the value of the central cell. In this study, the index is used to describe a location’s position in the ridge–furrow system typical for mouldboard ploughing. IRF is calculated as IRF = nhigher / nlower where nhigher is the number of cells with higher elevation values and nlower is the number of lower values within the window ... the size of the moving window was set at 0.30 m. In this way, grid cells on the ridges obtain values close to one, while those at the bottom of the furrows obtain values close to zero; Barneveld, page 2549, Surface roughness development, The ridge–furrow index is expanded to include a categorical aspect index. The ridge–furrow index (IRF) differentiates between north- and south-facing slopes in combination with the position either on the plough ridge or in the furrow ... It is determined by classifying the terrain model into four classes: north or south facing and on the ridge or in the furrow ... Locations with IRF values below 0.5 were classified as furrows, and higher than 0.5 as ridges).
Barneveld does not explicitly disclose the following limitations as further recited however Zhou discloses 
identify a candidate ridge pixel (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, an edge pixel (say p0) should possess the properties that (1) the direction of slope, namely aspect, of p0 and its neighboring pixels falling along the run of the line feature should be similar; whereas (2) the aspect of p0 and its neighboring pixels along the direction perpendicular to the run of the linear feature should be different (Figure 2) ... using only the immediate neighbors (namely p1) of pixel p0 may result in problems often encountered in pixel-based analysis, in that the result will be highly affected by the accuracy of the pixels neighbors ... use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered);
determine whether a ridge is present within the imaged portion of the agricultural field based at least in part on the candidate ridge pixels (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features; Zhou, page 671-672, 3.3. Developing a probabilistic visual descriptor for quantifying edge pixels, Two threshold values are set for the conditional functions aspectVariation() and elevatioVariation(). Equation (9) expresses how aspect (Ap) variation is identified mathematically. When the maximal aspect difference between a center pixel and any of its neighbor pixels is higher than the threshold θ1, there are observable aspect changes, thus aspectVariation() is True. Otherwise, aspectVariation() is False. Similarly, if the maximal elevation difference between a center pixel and its neighbor pixels is higher than the threshold θ2, there are observable elevation changes, thus elevationVariation() is True. Otherwise, elevationVariation() is False ... As θ1 increases, the stricter we are in determining whether there is an aspect difference, resulting in higher precision. However, because fewer candidate pixels will be considered, the recall rate – the percentage of true ridge/valley pixels that can be extracted – decreases ... For θ2, we use the common standard of 6% slope to separate non-flat terrain from flat terrain. When both conditions (θ1 and θ2) are satisfied (=True), g equals 1. A higher g value indicates a greater likelihood that a pixel is a ridge or valley because these areas are where elevation change occurs and the direction of slope (aspect) turns);
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Barneveld to include the selection of candidate pixels as taught by Zhou in order to use multiple neighborhood analysis to address data uncertainty in terrain surface modeling (Zhou, Abstract).
Barneveld and Zhou further disclose (Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these), but do not explicitly disclose the following limitation as further recited however Bracken discloses
generate a mask for the second portion of the plurality of pixels (Bracken, pages 166-167, 2. Methods, The study site contains agricultural land use, primarily rain-fed crop cultivation, vineyards and olive groves ... using the Leica ALS50 (II) airborne laser scanner. Multi-return height and intensity signals were collected ... The field surveys were conducted between August 8th and August 11th, 2011. Data collected in the field included spectral ground measurements, soil and vegetation sampling, estimation of vegetation-residue coverage and in-situ evaluation of soil conditions and horizons ... A vegetation cover mask was generated from the simulated EnMAP data using fraction maps produced using MESMA. This mask excluded areas with vegetation cover from further investigation. MESMA was then applied for a second time to the masked image to generate soil-erosion and accumulation fraction maps).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Barneveld and Zhou to mask the vegetation pixels as taught by Bracken as an alternative means to remove the vegetation pixels from consideration while determining variations in terrain (Bracken, pages 166-167, 2. Methods).

As per claim 15, Barneveld, Zhou and Bracken disclose the system of claim 14, wherein:
the one or more images comprise a depth image of the imaged portion of the agricultural field, with each of the plurality of pixels within the depth image being associated with a respective pixel height (Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... this yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m; Barneveld, page 2546, Point cloud registration and error analysis, The raw point clouds were registered with Leica Cyclone; Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these ... Filtering was undertaken by means of a raster grid); and 
the computing system is configured to determine a reference height based on at least a portion of the respective pixel heights of the plurality of pixels within the depth image, the pixel height threshold being defined based at least in part on the reference height (Barneveld, page 2548, Surface roughness development, A much-used roughness parameter – RR  – is defined as a comparison of the elevation value in a central cell with the values in the eight neighbouring cells. This method is sensitive to the resolution at which the calculations are done and can be expected to correlate strongly with the local slope ... The roughness calculations in this study were therefore based on the vertical distance of the individual points of the filtered point cloud to a fitted reference plane).

As per claim 16, Barneveld, Zhou and Bracken disclose the system of claim 15, wherein the computing system is configured to determine the reference height by calculating the reference height based at least in part on a height associated with a predetermined percentile of the pixel heights of the soil pixels (Zhou, page 670, Figure 2. Illustration of multiple neighbors of p0 at different distances. p0 in the example is a ridge pixel, and pi; . . . ; p4; p-1; . . . ; p-4 are downhill pixels within a certain distance from p0; Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered).

As per claim 17, Barneveld, Zhou and Bracken disclose the system of claim 15, wherein the computing system is further configured to:
determine a ridge volume associated with the candidate ridge pixels (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered); 
compare the ridge volume to a predetermined ridge volume threshold (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered); and 
determine that a ridge is present within the imaged portion of the agricultural field when the ridge volume associated with the candidate ridge pixels exceeds the predetermined ridge volume threshold (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, an edge pixel (say p0) should possess the properties that (1) the direction of slope, namely aspect, of p0 and its neighboring pixels falling along the run of the line feature should be similar; whereas (2) the aspect of p0 and its neighboring pixels along the direction perpendicular to the run of the linear feature should be different (Figure 2) ... using only the immediate neighbors (namely p1) of pixel p0 may result in problems often encountered in pixel-based analysis, in that the result will be highly affected by the accuracy of the pixels neighbors ... use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered; Zhou, page 671-672, 3.3. Developing a probabilistic visual descriptor for quantifying edge pixels, Two threshold values are set for the conditional functions aspectVariation() and elevatioVariation(). Equation (9) expresses how aspect (Ap) variation is identified mathematically. When the maximal aspect difference between a center pixel and any of its neighbor pixels is higher than the threshold θ1, there are observable aspect changes, thus aspectVariation() is True. Otherwise, aspectVariation() is False. Similarly, if the maximal elevation difference between a center pixel and its neighbor pixels is higher than the threshold θ2, there are observable elevation changes, thus elevationVariation() is True. Otherwise, elevationVariation() is False ... For θ2, we use the common standard of 6% slope to separate non-flat terrain from flat terrain. When both conditions (θ1 and θ2) are satisfied (=True), g equals 1. A higher g value indicates a greater likelihood that a pixel is a ridge or valley because these areas are where elevation change occurs and the direction of slope (aspect) turns).


Claim(s) 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barneveld, Robert J., Sjoerd EATM van der Zee, and Jannes Stolte. "Quantifying the dynamics of microtopography during a snowmelt event." Earth Surface Processes and Landforms 44.13 (2019): 2544-2556, hereinafter, “Barneveld”, in view of Zhou, Xiran, Wenwen Li, and Samantha T. Arundel. "A spatio-contextual probabilistic model for extracting linear features in hilly terrains from high-resolution DEM data." International Journal of Geographical Information Science 33.4 (2019): 666-686, hereinafter, “Zhou”, in view of Bracken, Ashley, et al. "Detecting soil erosion in semi-arid Mediterranean environments using simulated EnMAP data." Geoderma 340 (2019): 164-174, hereinafter, “Bracken” as applied to claims 1 and 14 above, and further in view of Wu et al., U.S. Patent No. 10,255,670, hereinafter, “Wu”.

As per claim 12, Barneveld, Zhou and Bracken disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Wu discloses wherein receiving the one or more images comprises receiving the one or more images from an imaging devices supported relative to an agricultural machine, the one or more images being captured by the imaging device as the agricultural machine travels across the agricultural field (Wu, column 1, lines 49-55, a portable imaging and sensing system that includes a decentralized framework for an organic, intelligent sensors system (e.g. cameras, CMOS image sensors or integrated circuit chips, solid state LiDAR integrated circuit sensors). The framework supports a bank of methods to feed and manage crops and to detect crop and vegetable yield and field problems; Wu, column 3, lines 61-66, portable guidance and monitoring system framework and devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors, tillage tractors, windrowers, combines, vegetable harvester) to control and exercise a suite of crop management practices by using a portable set of imaging devices).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Barneveld, Zhou and Bracken to include the portable imaging system as taught by Wu in order to provide a means to monitor and control navigation, spray application, weeding, seeding and machine configuration in real time as the machines go through a crop field (Wu, Abstract).

As per claim 13, Barneveld, Zhou, Bracken and Wu disclose the method of claim 12, further comprising initiating, with the computing system, a control action associated with adjusting an operation of the agricultural machine based at least in part on the determination that a ridge or a valley is present within the imaged portion of the agricultural field (Wu, column 23, lines 2-5, using the captured image to determine color differences between crop plants and the valley (shadow or color change) indicating the field strip between crop rows; Wu column 23, lines 23-61, if the ground is part of a “valley,” the soil tends to collect more water and herbicide, etc., and the crop yield there may not be as good. Some agricultural tasks or vehicle tasks (e.g. adjusting a tilt or the imaging sensor units 50, adjusting the spray angle by adjusting the boom height or rotating the spray nozzles) relate to a three-dimensional issue, and the ground elevation or altitude should be considered ... the ground elevation information is included in some embodiments in the analysis or to correlate with crop yield to determine future practices … the vehicle controller react and adjust boom height and angle to the landscape before the vehicle gets to the location of the determined depth and height).

As per claim 18, Barneveld, Zhou and Bracken disclose the system of claim 14, but do not explicitly disclose the following limitations as further recited however Wu discloses wherein:
the imaging device is supported relative to an agricultural machine such that the one or more images are captured as the agricultural machine travels across the agricultural field (Wu, column 1, lines 49-55, a portable imaging and sensing system that includes a decentralized framework for an organic, intelligent sensors system (e.g. cameras, CMOS image sensors or integrated circuit chips, solid state LiDAR integrated circuit sensors). The framework supports a bank of methods to feed and manage crops and to detect crop and vegetable yield and field problems; Wu, column 3, lines 61-66, portable guidance and monitoring system framework and devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors, tillage tractors, windrowers, combines, vegetable harvester) to control and exercise a suite of crop management practices by using a portable set of imaging devices); and 
the computing system is further configured to initiate a control action associated with adjusting an operation of the agricultural machine based at least in part on the determination that a ridge or a valley is present within the imaged portion of the agricultural field (Wu, column 23, lines 2-5, using the captured image to determine color differences between crop plants and the valley (shadow or color change) indicating the field strip between crop rows; Wu column 23, lines 23-61, if the ground is part of a “valley,” the soil tends to collect more water and herbicide, etc., and the crop yield there may not be as good. Some agricultural tasks or vehicle tasks (e.g. adjusting a tilt or the imaging sensor units 50, adjusting the spray angle by adjusting the boom height or rotating the spray nozzles) relate to a three-dimensional issue, and the ground elevation or altitude should be considered ... the ground elevation information is included in some embodiments in the analysis or to correlate with crop yield to determine future practices … the vehicle controller react and adjust boom height and angle to the landscape before the vehicle gets to the location of the determined depth and height).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Barneveld, Zhou and Bracken to include the portable imaging system as taught by Wu in order to provide a means to monitor and control navigation, spray application, weeding, seeding and machine configuration in real time as the machines go through a crop field (Wu, Abstract).


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barneveld, Robert J., Sjoerd EATM van der Zee, and Jannes Stolte. "Quantifying the dynamics of microtopography during a snowmelt event." Earth Surface Processes and Landforms 44.13 (2019): 2544-2556, hereinafter, “Barneveld”, and further in view of Zhou, Xiran, Wenwen Li, and Samantha T. Arundel. "A spatio-contextual probabilistic model for extracting linear features in hilly terrains from high-resolution DEM data." International Journal of Geographical Information Science 33.4 (2019): 666-686, hereinafter, “Zhou”.

As per claim 19, Barneveld discloses a system for detecting terrain variations within a field, the system comprising:
an imaging device configured to capture one or more images depicting an imaged portion of an agricultural field, the imaged portion of the agricultural field being at least partially represented by a plurality of pixels within the one or more images (Barneveld, Abstract, the use of a terrestrial laser scanner (TLS) is assessed for its ability to quantify small changes in the soil surface at high spatial resolutions … A new algorithm for soil surface roughness is introduced to make optimal use of the raw point cloud … small changes in surface elevation and roughness can be detected; Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... this yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m; Barneveld, page 2546, Point cloud registration and error analysis, The raw point clouds were registered with Leica Cyclone; Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these ... Filtering was undertaken by means of a raster grid); and 
a computing system communicatively coupled to the imaging device, the computing system including a processor and associated memory, the memory storing instructions that, when implemented by the processor, configure the computing system to: 
receive the one or more images from the imaging devices (Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... this yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m); 
classify a portion of the plurality of pixels that are associated with soil within the imaged portion of the agricultural field as soil pixels and a second portion of the plurality of pixels that are associated with residue within the imaged portion of the agricultural field as residue pixels based on image gradients within the image, each soil pixel being associated with a respective pixel height (Barneveld, page 2546, Soil surface elevation, Soil surface elevation data were obtained with a Leica ScanStation2 TLS ... It records a single return signal and this, combined with a vertical and horizontal angle, yields a three-dimensional vector ... A series of scans from eight viewpoints around the plot were required to ensure sufficient coverage to create a reasonably fine DEM with a grid cell length of 0.02 m; Barneveld, page 2547, Point cloud filtering, The raw point cloud contains non-ground points that are the result of the presence of vegetative material and mixed pixels. The registered point clouds were filtered to discard these ... Non-ground points were identified by the iterative application of an algorithm proposed by Kraus and Pfeifer (1998). The algorithm is designed for filtering vegetation from LIDAR ... but is also able to remove mixed pixels, vegetation and other non-ground elements in a TLS point cloud. The algorithm assigns a weight to individual points proportional to the vertical distance to an initial estimate of the ground surface level (Equation 2). This estimate is then used in the next iteration for the new vertical distance of each point ... The value of a was set at 12, which is higher than the value proposed by Kraus and Pfeifer, who used 4. This ensures a sharper vertical cutoff in Equation 2, which makes the algorithm faster on surfaces with sparse vegetation [vertical distance to horizontal corresponds to image gradient]); 
identify each soil pixel having a pixel depth that exceeds a pixel depth threshold as a valley pixel (Barneveld, page 2549, Surface roughness development, The DEM was used to calculate the dimensionless ridge–furrow index, IRF, a topological indicator that compares the elevation values within a moving window to the value of the central cell. In this study, the index is used to describe a location’s position in the ridge–furrow system typical for mouldboard ploughing. IRF is calculated as IRF = nhigher / nlower where nhigher is the number of cells with higher elevation values and nlower is the number of lower values within the window ... the size of the moving window was set at 0.30 m. In this way, grid cells on the ridges obtain values close to one, while those at the bottom of the furrows obtain values close to zero); and 
determine whether a valley is present within the imaged portion of the agricultural field based at least in part on the valley pixels (Barneveld, page 2549, Surface roughness development, The DEM was used to calculate the dimensionless ridge–furrow index, IRF, a topological indicator that compares the elevation values within a moving window to the value of the central cell. In this study, the index is used to describe a location’s position in the ridge–furrow system typical for mouldboard ploughing. IRF is calculated as IRF = nhigher / nlower where nhigher is the number of cells with higher elevation values and nlower is the number of lower values within the window ... the size of the moving window was set at 0.30 m. In this way, grid cells on the ridges obtain values close to one, while those at the bottom of the furrows obtain values close to zero; Barneveld, page 2549, Surface roughness development, The ridge–furrow index is expanded to include a categorical aspect index. The ridge–furrow index (IRF) differentiates between north- and south-facing slopes in combination with the position either on the plough ridge or in the furrow ... It is determined by classifying the terrain model into four classes: north or south facing and on the ridge or in the furrow ... Locations with IRF values below 0.5 were classified as furrows, and higher than 0.5 as ridges).
Barneveld does not explicitly disclose the following limitations as further recited however Zhou discloses 
Identify a candidate valley pixel (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, an edge pixel (say p0) should possess the properties that (1) the direction of slope, namely aspect, of p0 and its neighboring pixels falling along the run of the line feature should be similar; whereas (2) the aspect of p0 and its neighboring pixels along the direction perpendicular to the run of the linear feature should be different (Figure 2) ... using only the immediate neighbors (namely p1) of pixel p0 may result in problems often encountered in pixel-based analysis, in that the result will be highly affected by the accuracy of the pixels neighbors ... use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered);
determine whether a valley is present within the imaged portion of the agricultural field based at least in part on the candidate valley pixels (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features; Zhou, page 671-672, 3.3. Developing a probabilistic visual descriptor for quantifying edge pixels, Two threshold values are set for the conditional functions aspectVariation() and elevatioVariation(). Equation (9) expresses how aspect (Ap) variation is identified mathematically. When the maximal aspect difference between a center pixel and any of its neighbor pixels is higher than the threshold θ1, there are observable aspect changes, thus aspectVariation() is True. Otherwise, aspectVariation() is False. Similarly, if the maximal elevation difference between a center pixel and its neighbor pixels is higher than the threshold θ2, there are observable elevation changes, thus elevationVariation() is True. Otherwise, elevationVariation() is False ... As θ1 increases, the stricter we are in determining whether there is an aspect difference, resulting in higher precision. However, because fewer candidate pixels will be considered, the recall rate – the percentage of true ridge/valley pixels that can be extracted – decreases ... For θ2, we use the common standard of 6% slope to separate non-flat terrain from flat terrain. When both conditions (θ1 and θ2) are satisfied (=True), g equals 1. A higher g value indicates a greater likelihood that a pixel is a ridge or valley because these areas are where elevation change occurs and the direction of slope (aspect) turns).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Barneveld to include the selection of candidate pixels as taught by Zhou in order to use multiple neighborhood analysis to address data uncertainty in terrain surface modeling (Zhou, Abstract).

As per claim 20, Barneveld and Zhou disclose the system of claim 19, wherein the computing system is further configured to:
determine a valley volume associated with the candidate valley pixels (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered); 
compare the valley volume to a predetermined valley volume threshold (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered); and 
determine that a valley is present within the imaged portion of the agricultural field when the valley volume associated with the candidate valley pixels exceeds the predetermined valley volume threshold (Zhou, pages 670-671, 3.2. Using multi-neighborhood analysis to determine edges of linear terrain features, an edge pixel (say p0) should possess the properties that (1) the direction of slope, namely aspect, of p0 and its neighboring pixels falling along the run of the line feature should be similar; whereas (2) the aspect of p0 and its neighboring pixels along the direction perpendicular to the run of the linear feature should be different (Figure 2) ... using only the immediate neighbors (namely p1) of pixel p0 may result in problems often encountered in pixel-based analysis, in that the result will be highly affected by the accuracy of the pixels neighbors ... use multiple neighboring pixels to jointly determine whether a pixel is an edge pixel. That is, instead of looking at P0 and its immediate neighbors (p1; p-1) at d = 1 on two opposite sides, its neighbors at distance d ≥ 2 will also be considered. Note that at most a set of three neighbors on each side will be considered; Zhou, page 671-672, 3.3. Developing a probabilistic visual descriptor for quantifying edge pixels, Two threshold values are set for the conditional functions aspectVariation() and elevatioVariation(). Equation (9) expresses how aspect (Ap) variation is identified mathematically. When the maximal aspect difference between a center pixel and any of its neighbor pixels is higher than the threshold θ1, there are observable aspect changes, thus aspectVariation() is True. Otherwise, aspectVariation() is False. Similarly, if the maximal elevation difference between a center pixel and its neighbor pixels is higher than the threshold θ2, there are observable elevation changes, thus elevationVariation() is True. Otherwise, elevationVariation() is False ... For θ2, we use the common standard of 6% slope to separate non-flat terrain from flat terrain. When both conditions (θ1 and θ2) are satisfied (=True), g equals 1. A higher g value indicates a greater likelihood that a pixel is a ridge or valley because these areas are where elevation change occurs and the direction of slope (aspect) turns).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                            
/VU LE/Supervisory Patent Examiner, Art Unit 2668